Citation Nr: 1507649	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a back disability has been received and, if so, whether the claim can be granted.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disability has been received and, if so, whether the claim can be granted.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, his brother and a former co-worker 


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect an appeal or submit new evidence within one year of the rating decision.  This is the last final denial as to this issue.  

2.  The evidence added to the record since the April 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the back claim. 

3.  In an April 1997 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disability.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect an appeal or submit new evidence within one year of the rating decision.  This is the last final denial as to this issue.  

4.  The evidence added to the record since the April 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the right shoulder claim. 

5.  The Veteran's diagnosed back disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

6.  The Veteran's diagnosed right shoulder disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

7.  The Veteran's diagnosed left shoulder disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The April 1997 rating decision that denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in September 2009 and September 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during January 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, the representative, or either of the other witnesses.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with VA examinations in March 2010 and October 2010 (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At his January 2015 hearing, the Veteran alleged that the examinations provided for his back and left shoulder in March 2010 and October 2010 were inadequate, because the examiners examined him very briefly and, in his opinion, inappropriately.  He reported that the March 2010 examiner "just grabbed my arm and started moving it around, and I told her that was painful, and I resisted because it hurt, and she didn't measure anything..."  See January 2015 Hearing Transcript, p. 12.  He further noted that the October 2010 examiner who examined his back only took approximately 10 minutes with the examination.  The Board's analysis below concedes that the Veteran experiences such symptoms.  However, ordering an additional examination on the basis of the Veteran's statement alone would serve no useful purpose and would simply result in additional delay for the Veteran.

"VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  See Parks v. Shinseki,
716 F.3d 581, 585 (Fed. Cir. 2013).  "Given that one part of the presumption of regularity is that the person selected by . . . VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."  Id.  What this means is that the chosen examiners are presumed to be competent to conduct a VA examination and to provide the requisite opinion.  While the Veteran does not believe that either examination was long enough, he is not shown to have the medical training to know what an appropriate examination entails, and he has not explained why a longer examination would have led to a different result.  However, an examination is not presumed to be inadequate by virtue solely of the length of the physical examination.  In this case, a review of the examination reports shows that the VA examiners reviewed the Veteran's claim file, including his past medical history, they recorded the Veteran's current complaints and history, physically examined the Veteran, and provided diagnoses and opinions consistent with the evidence of record.  As such, the examination reports contain sufficient evidence upon which a well-informed decision may be made.  Of note, the Veteran has not presented evidence that challenges the qualifications of either examiner to conduct the examinations.  The VA examination reports are therefore found to be adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Reopen Claims of Entitlement to Service Connection for Back and Right Shoulder Disabilities

As the claims of entitlement to reopen service connection claims for the Veteran's back and right shoulder disabilities involve application of the same law to similar facts, the Board will address these issues together.  

A rating decision issued by the RO in April 1997 declined to reopen the Veteran's claim for service connection for his back and right shoulder disabilities.  The RO notified the Veteran of this decision, but he did not perfect an appeal to the Board.  See 38 U.S.C.A. § 7105(c) (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The Veteran similarly failed to submit new and material evidence within a year of this rating decision.  38 C.F.R. § 3.156(b).  As such, the April 1997 rating decision is final.

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Veteran's claim of entitlement to service connection for his back disability was denied in April 1997 on the basis that there was no showing of a nexus to an in-service injury.  His right shoulder disability was denied on the basis that there was no showing of a current disability.  In September 2009, the Veteran filed to reopen his previously denied claim for service connection for back and right shoulder disabilities.  

At the time of the April 1997 denial, the pertinent evidence of record for the Veteran's back and right shoulder claims included the Veteran's service treatment records (STRs) and reports from the Durham VAMC for the period between September 1996 and December 1996.  

Since April 1997, with regard to the Veteran's back claim, the pertinent evidence added to the record includes VA treatment records from the Salisbury VAMC, recent VA treatment records received from the Durham, VAMC, a March 2010 examination report, private medical records, and multiple statements submitted by the Veteran.  

With regard to the Veteran's right shoulder claim, since April 1997 the pertinent evidence that has been added to the record includes VA treatment records from the Salisbury VAMC, a March 2010 examination report and multiple statements submitted by the Veteran.

The Board finds that the VA examination report and treatment records, as well as the statements from the Veteran and the lay statements added to the record are new in that they have not been previously considered, and they are material, as they relate to the Veteran's assertion that his back condition is related to his service.  Specifically, the lay testimony provides additional information regarding the Veteran's alleged in-service injury which is presumed credible for the limited purpose of reopening the claim.  As described, the bar for reopening is low, and this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Board further finds that the VA examination report and treatment records added to the record for the Veteran's right shoulder disability are new and material, as they relate to the Veteran's diagnosis of a right shoulder condition.  Specifically, the March 2010 examiner diagnosed the Veteran with tendinitis of the right shoulder.  As described, this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the previously denied claims of entitlement to service connection for back and right shoulder disabilities are reopened.

Entitlement to Service Connection for a Back Disability, Right Shoulder Disability and a Left Shoulder Disability

The Board will address these three claims together, as they apply similar law to similar facts.

In June 1983 and September 2010, the Veteran submitted claims seeking service connection for his back and right shoulder, and left shoulder, respectively.  The RO denied service connection in April 1983 and October 2010 rating decisions.  The Veteran has reopened his claims for service connection for his back and right shoulder, and perfected an appeal as to all three issues.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his back or shoulders.  Degenerative changes of the back and shoulders were not documented in Veteran's service treatment records, or in post service records until more than ten years following his discharge.  That is, they were first diagnosed more than a year after his separation from service. 

Moreover, as will be discussed further below, while the Veteran asserts that he has experienced back and shoulder problems since service, no shoulder problems were found at a VA examination in 1985 and the Veteran was found to have experienced an intervening back injury in 1996.  As such, these intervening injuries and medical finding serve to sever any allegation of continuity of symptomatology, and require competent evidence to link a current disability to the Veteran's military service.

The Board now turns to whether service connection is warranted on a non-presumptive basis for any of the claimed disabilities.  The Veteran contends that he was injured twice while in-service; once in a motorcycle accident, and once while he was lifting a Jeep.  He has further asserted that these injuries led to his current, chronic back and shoulder disabilities.  The Board notes that based on the Veteran's VA examinations in March 2010 and October 2010, he has degenerative changes in his back, tendinitis of the right shoulder and degenerative changes in his left shoulder.  Therefore, the Veteran has current diagnoses and meets the first element of Shedden for all three claims.  

With regard to an in-service injury, the Veteran's STRs do describe treatment for both of the injuries he has reported sustaining in service.  Specifically, the records note that the Veteran injured his right shoulder when he picked up a Jeep in February 1980, and injured his left shoulder in a motorcycle accident in March 1980.  Therefore, this is sufficient to meet element two of Shedden for all three claims.

However, it is the third element of Shedden, the nexus requirement, where the Veteran's claims fail.  

With regard to his back, the Veteran sought treatment for his back pain from a private neurological facility, JNC, at which he was treated from approximately 1996 to 1997.  In a December 1996 letter to High Point Hospital regarding the Veteran's back, the treating physician noted that the Veteran had been only experiencing incapacitating back pain since his work related injury.  In February 1997, the treating physician noted in a letter to the U.S. Department of Labor that the Veteran's 1996 work injury caused his current back condition, and that "his back was functioning well with minimal symptoms before his work related injury of 6/19/96."  

In October 2009, the Veteran submitted a statement asserting that in 1979 he hurt his back and shoulders when he was doing training exercises at a camp in Texas, and then again in New Mexico.  The Veteran specified that since those injuries, his back and shoulders had continued to give him trouble, and he often told his doctors about it at the Durham VAMC.  He alleged that his back and shoulders bothered him until 1996, when he re-injured his back at his Postal Service job.  

On March 1, 2010 the Veteran was afforded a VA examination for his low back disability.  The examiner reviewed the Veteran's medical record and claims file, and noted the Veteran's history of daily pain to his lower back as he reported it.  The examiner noted that review of the medical records from the time period of back pain mentioned a work-related injury at the Post Office while the Veteran was employed there.  The Veteran told the examiner that he injured his back in 1979 while training in-service, but never mentioned the back pain because he did not want to be "washed," presumably meaning held, back.  The examiner noted that he did not see any mention of lower back pain in the STRs.  The examiner opined that the Veteran's condition was not as likely as not due to his time in-service.  

The Veteran was afforded treatment for his back pain on March 8, 2010, by request of the Veteran's private provider, Dr. G.S., who the Veteran noted had been treating him for back pain since 1996.  At that visit, the physician who examined the Veteran noted that the Veteran had reported daily pain to his lower back with radiation down his right leg.  The physician further noted that after-service, the Veteran's medical records documented a work-related injury occurring at the post office after he used a sledge hammer.  The physician diagnosed the Veteran with degenerative joint disease with a history of spondylolisthesis.  The physician noted that the Veteran's treatment for back pain began in 1996, after his post-service work related injury, and found that the Veteran's L4-5 discectomy and fusion had been caused by his work-related injury in 1996.  The physician also noted that the Veteran actually reported that he had been offered to file for disability from the post office for his back injury, and that he was seeking treatment to get the process started.

The March 2010 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of a back disability for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's in-service injuries but ultimately determined that the in-service injuries did not cause his current back disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (explaining that it is the claimant's responsibility to support a claim for VA benefits).

With regard to the Veteran's bilateral shoulder disabilities, the Board notes that the Veteran was afforded a VA examination for his right shoulder in March 2010.  At that examination, the examiner noted the Veteran's assertions that his injuries resulted from an injury in-service involving a Jeep, but observed that upon examination the Veteran's right shoulder appeared normal, with the exception of tenderness in the AC joint, appearing to indicate a partial tear.  The examiner noted that the Veteran had been diagnosed with biceps tendonitis in service, but found that the condition had resolved.  The examiner found no evidence of chronicity during the remainder of the Veteran's service after his injury, nor from 1980 to the time of separation.  Therefore, the examiner opined that the Veteran's right shoulder condition was not as likely as not the result of the Veteran's military service.
 
The Veteran was also afforded a VA examination for his left shoulder in October 2010.  At that examination, the examiner reviewed the Veteran's claims file and his medical history, and opined that his current left shoulder disorder was less likely than not related to his in-service motorcycle accident.  The examiner noted that the Veteran injured his left shoulder in-service, and that the STRs made note of such, but also noted that the Veteran's left shoulder condition was less likely than not due to that in-service injury.  Specifically, the examiner noted that the Veteran's left shoulder injury in service seemed to be "self-limited," and that there were no problems with his left shoulder again until 16 years later.  The examiner further noted that the Veteran's in-service X-ray was negative, but the current X-ray of his left shoulder is abnormal.  This, he opined, was suggestive of injuries that have occurred since the Veteran's discharge from military, not that the condition resulted from an in-service injury.  

The Veteran has submitted private opinions as to the etiology of his right and left shoulder claims.  Specifically, in August 2010 the Veteran submitted a private opinion wherein one of the Veteran's doctors at the Carolinas Pain Institute, stated that it was at least as likely as not that the Veteran's bilateral shoulder disability originated during his military service, and continued to the present day.  The opinion made note of the Veteran's range of motion measurements of his right and left shoulder.  It noted that he continued to have pain and decreased functionality in the bilateral upper extremities as a result of his disabilities.  

The Veteran also submitted a positive opinion for his right shoulder in January 2015.  That opinion acknowledged the Veteran's 1980 injury to his right shoulder, and noted that the Veteran subsequently developed moderate AC joint arthritis with impingement symptoms, and high-grade partial thickness of the rotator cuff tendon.  The medical professional opined, therefore, that it was more likely than not that the problem requiring surgery occurred "as a sequela" to his original injury.  

Additionally, in January 2015 a Physician's Assistant opined that the Veteran's right shoulder disability was more likely than not due to his in-service injury.  

The issue for service connection for a bilateral shoulder disability is whether it is as likely as not that the Veteran's in service injuries were the cause of his current shoulder condition.  With regard to that issue, the evidence in the claims folder contains favorable and unfavorable medical evidence and opinions.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the VA opinions of record were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, including medical treatise evidence.  Conversely, the private opinions have offered little to no rationale for their conclusions, stating at most that the Veteran had an injury in service and has a chronic disability now.  There is no medical explanation of the mechanism for either why or how the in-service injuries caused the chronic disabilities.  As such, the Board finds that the unfavorable VA opinions outweigh the favorable private opinions because they provide a more distinct analysis into why the bilateral shoulder disabilities were not caused by or related to the Veteran's in-service injuries to his shoulders.  In short, there is a stronger clinical basis for their conclusions.

Also, as to the favorable opinions, in August 2010 a physician from the private facility Carolinas Pain Institute, opined that the Veteran's bilateral shoulder disabilities were caused by his military service.  He noted that the Veteran continued to have pain, and further noted that the decreased functionality limited his daily living.  However, although the physician went into depth about the limitation of range of motion of the shoulders, and the pain the Veteran was experiencing, he failed to explain why the conditions were related to the Veteran's in-service injuries.  The Board notes that the January 2015 positive opinion given by the physician's assistant is not probative, as the physician's assistant did not provide any rationale as to why he believed that the Veteran's left shoulder condition was related to service.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed back and shoulder disabilities and his service, specifically his January 2015  hearing testimony in which he reported that since his service he has experienced pain in his back and shoulders which he stated he treats with prescription strength pain medication.  Also, in October 2010 the Veteran submitted a statement in which he described his in-service motorcycle injury and explained how when he fell, he "hit the curb, causing me to flip to the left, slamming me on the ground."  He further specified that he hurt his left shoulder and his back, and was unable to move until another vehicle stopped to help him.  He noted that since that accident, he had experienced pain in his back and shoulders.  

The Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain.  The Veteran is competent to report symptoms such a back pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With regard to lay evidence of a relationship between the Veteran's current shoulder and back disabilities and in-service injuries, lay persons may be competent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  The Veteran is indeed competent to report purported symptoms and the date of onset of his back and shoulder disabilities after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.   

Here, the Board finds the Veteran's lay statements with regard to the existence of a relationship between his disabilities and service are less persuasive than the post-service VA medical opinions of record that provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology.  The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a weight-bearing relationship between joints that causes osteoarthritis.

Additionally, while the Veteran believes that his degenerative joint disease is the result of back pain he experienced in service, degenerative changes of the back is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Rather, degenerative joint disease is a disease that involves medically complex disease processes and can result from multiple etiologies, and it therefore requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Board finds the October 2010 and March 2010 VA examiners' opinions, which were based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.  

The Veteran has reported in his statements described above that his back pain continued since service, specifically since his 1979 training injuries and 1980 accident.  However, while the Veteran asserts that back pain has persisted since service, and even accepting his contention that he did not report back pains at his separation physical to avoid being held back, he did not actually seek any treatment for back problems until approximately the early 1990s, about 10 years following his discharge from service.  Moreover, when the Veteran eventually did seek back treatment, it was noted in several VA treatment records, and in the Veteran's 1996 and 1997 private treatment records from the JNC clinic, that the back pain had resulted from specific post-service injuries.  Additionally, at a VA examination in 1985, no shoulder problems.  As such, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology, given the findings of a normal back at separation and the Veteran's failure to seek back treatment for years after service.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current back and shoulder disabilities and his military service.  The Veteran's claims of entitlement to service connection for his back and shoulder disabilities are therefore denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a back disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been presented, and the claim of entitlement to service connection for a right shoulder disability is reopened.  To that extent only, the appeal is allowed.

Service connection for a back disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.







____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


